EXAMINER’S AMENDMENT
A claim amendment after a notice of allowance was submitted with applicant’s response under 37 C.F.R. 1.312 on 1 November 2021. This claim amendment corrects a spelling error in claim 23, and this correction has been entered by the examiner.
However, this claim amendment submitted on 1 November 2021 omits claim changes that were made with the prior examiner’s amendment set forth in the notice of allowance on 14 October 2021. 
As best understood by the examiner, the omission of these changes is understood to be an obvious error. Therefore, this error is being corrected with this examiner’s amendment. The changes in this examiner’s amendment are identical to the changes previously made in the examiner’s amendment mailed with the notice of allowance on 14 October 2021.
As such, an examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Parker McCrary on 1 October 2021, as set forth in the prior notice of allowance mailed on 14 October 2021. 


The application has been amended as follows: 

A) Claim 1 has been amended in the following manner:
Claim 1 (Amendment): An oral care composition comprising:
(a) cationic antimicrobial agent;
(b) from about 0.01% to about 10%, by weight of the oral care composition, of anti-stain agent, the anti-stain agent comprising:
 
    PNG
    media_image1.png
    84
    154
    media_image1.png
    Greyscale
, 
    PNG
    media_image2.png
    78
    186
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    92
    219
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    89
    316
    media_image4.png
    Greyscale
, or 
    PNG
    media_image5.png
    349
    380
    media_image5.png
    Greyscale
,
1, R2, R3, and R4 are independently selected from H or a C1 to C10 linear alkyl and n is selected to result in a polyethylene glycol with a molecular weight from about 200 g/mol to about 1,000,000 g/mol; and
(c) pharmaceutically acceptable carrier.



B) Claim 12 has been amended in the following manner:
Claim 12 (Amendment): A dentifrice composition comprising:
(a) cationic antimicrobial agent;
(b) from about 0.01% to about 10%, by weight of the oral care composition, of anti-stain agent, the anti-stain agent comprising: 

    PNG
    media_image1.png
    84
    154
    media_image1.png
    Greyscale
, 
    PNG
    media_image2.png
    78
    186
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    92
    219
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    89
    316
    media_image4.png
    Greyscale
, or 
    PNG
    media_image5.png
    349
    380
    media_image5.png
    Greyscale
,
wherein R1, R2, R3, and R4 are independently selected from H or a C1 to C10 linear alkyl and n is selected to result in a polyethylene glycol with a molecular weight from about 200 g/mol to about 1,000,000 g/mol; and
(c) pharmaceutically acceptable carrier.




C) Claim 21 has been amended in the following manner:
Claim 21 (Amendment): The dentifrice composition of claim 14, wherein the stannous ion source comprises stannous fluoride, stannous chloride, stannous pyrophosohate ,or combinations thereof.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Note Regarding Examiner’s Amendment: The examiner’s amendment limiting the value “n”, which is the number of repeat units of polyethylene glycol, to obtain a particular molecular weight is supported as of the instant specification on page 11 lines 8-9. The purpose of this amendment is to define all variables in the claimed chemical structure. This claim limitation recites a value of “n” which results in a polyethylene glycol with a molecular weight from about 200 g/mol to about 1,000,000 g/mol. As an initial matter, the examiner also notes that “n” by definition must be a non-negative integer because there cannot be a fractional or negative number of repeat units. As best understood by the examiner, the molecular weight of a repeat unit of ethylene glycol in a polyethylene glycol polymer is 44 Daltons. As such, a molecular weight of 200 g/mol would be about 4 or 5 repeat units, and a molecular weight of 1,000,000 Daltons would be about 22,727-22,828 repeat units.  As such, the claim limitation regarding molecular weight would appear to limit “n” to be between about 4 repeat units at minimum to about 22,828 repeat units at maximum. This molecular weight is further limited by claim 11.
With regard to claims 9 and 18, the Markush-type language recited by the claim does not recite the phrase “selected from the group comprising” or “selected from the group consisting of”. As such, this Markush group appears to be appropriate under 35 U.S.C. 112(b). See MPEP 2173.05(h)(I). The language “or combinations thereof” (rather than “and combinations thereof”) appears to be acceptable in view of MPEP 
Claim 21 has been amended to fix a spacing error.
Relevant Prior Art – Patel and Ramji References: As relevant prior art, the examiner cites Patel et al. (WO 2017/106763 A1), which was cited previously in the file record of the instant application. Patel et al. (hereafter referred to as Patel) is drawn to oral care compositions comprising a phosphate/acrylate copolymer and a cationic antibacterial agent, as of Patel, abstract. Patel teaches the following, as of page 22, Table 1, reproduced below.

    PNG
    media_image6.png
    490
    880
    media_image6.png
    Greyscale

Also as relevant, the examiner cites Ramji et al. (US 2013/0344011 A1), which was cited previously in the file record of the instant application. Ramji teaches a composition used for reduction of tooth staining comprising cationic antimicrobials, as of Ramji, title and abstract. Ramji teaches various compositions on page 14, left column, table reproduced below.

    PNG
    media_image7.png
    260
    456
    media_image7.png
    Greyscale

Both Patel and Ramji teach the required cationic antimicrobial agent (a) and pharmaceutically acceptable carrier (c), as of the abstracts of both references. Both references also teach an anti-stain compound generally, as of Patel, page 7, paragraph 00021, and Ramji, abstract. However, neither Ramji nor Patel teach the specific compounds of part (b) of claims 1 and 12 as anti-stain agents. There would have been no motivation for the skilled artisan to have used the compounds recited by part (b) of claims 1 and 12 as an anti-stain agent based upon the teachings of Ramji and Patel. 
PEG Diacrylate and de Guzman Reference: The examiner notes that the compounds recited by part (b) of instant claim 1 were known by the prior art prior to the effective filing date of the instant application. For example, claim 1, part (b) recites the following compound.

    PNG
    media_image8.png
    100
    221
    media_image8.png
    Greyscale

The above-reproduced compound is known as polyethylene glycol diacrylate or PEG diacrylate, and is also abbreviated as PEGDA. However, the skilled artisan would 

    PNG
    media_image9.png
    520
    853
    media_image9.png
    Greyscale

There would have been no motivation for the skilled artisan to have added PEG diacrylate, which is a known crosslinker to the compositions of Patel and Ramji. Additionally, there would have been no reasonable expectation that, had the PEG diacrylate of de Guzman been added to the compositions of Patel and Ramji, that the PEG diacrylate would have acted as an anti-stain agent. The skilled artisan would have been further unmotivated to have added the PEG diacrylate of de Guzman to the composition of Patel or Ramji because PEG diacrylate is a highly reactive crosslinker, and due to its high reactivity, there would have been no indication that such a compound would have been safe for use in an oral care composition prior to being crosslinked.
Bowman Reference: As an additional relevant reference that was previously cited in the notice of allowance on 14 October 2021, the examiner cites Bowman et al. (US 2015/0250687 A1). Bowman et al. (hereafter referred to as Bowman) is drawn to a dental composite, as of Bowman, title, which comprises a vinyl sulfone monomer, as of Bowman, abstract. Nevertheless, claim 1 of Bowman teaches the following, as of page 21 of Bowman.

    PNG
    media_image10.png
    83
    459
    media_image10.png
    Greyscale

Even if, purely en arguendo, the vinyl sulfone of Bowman were the same as one of the recited vinyl sulfones, or it would have been obvious for the skilled artisan to have substituted one of the recited vinyl sulfones in place of the vinyl sulfone of Bowman, the resultant composition would not have met the claimed requirements. This is because in the composition of Bowman, the vinyl sulfone is polymerized. In contrast, the vinyl sulfone of the instantly claimed invention is not polymerized. Once the vinyl sulfone of Brown were to be polymerized, the resultant chemical structure would no longer have meet the instantly claimed requirements even if the monomer were one of the structures recited by part (b) of claims 1 and 12. This is because if a vinyl sulfone of claim 1 were to be polymerized, the resultant structure would no longer have been the same as that recited by instant claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612